 

Exhibit 10.1

CHAIRMANSHIP AND ADVISORY AGREEMENT

This CHAIRMANSHIP AND ADVISORY AGREEMENT (the “Agreement”) is made and entered
into as of March 3, 2020 (the “Effective Date”), by and between Griffin
Industrial Realty, Inc. (the “Company”), and Gordon  DuGan (“Chairman”). The
Company and Chairman may be referred to herein individually as “Party” or
collectively as “Parties.” 

RECITALS

WHEREAS, the Company desires to retain Chairman to provide services as the
Chairman of the Board of Directors of the Company (the “Board”) as well as
certain consulting services, each as described below, and Chairman desires to
render such services to the Company upon and subject to the terms and conditions
set forth in this Agreement. 

NOW,  THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:

AGREEMENT

1.



Term.  The term of Chairman’s service under this Agreement (the “Term”) shall
commence on March 3, 2020 (the “Commencement Date”) and continue through the
date on which Chairman ceases to serve as the Chairman of the Board, whether due
to removal, failure to be elected, resignation, expiration of his term as a
member of the Board at any annual shareholders meeting (an “Annual Meeting”) at
which he was not nominated for re-election, or otherwise.

2.



Services.  During the Term:

a.



Board Services.  Chairman shall serve as Chairman of the Board in a
non-executive capacity and shall not be either an employee or officer of the
Company.  As the Chairman of the Board, Chairman shall, in a manner consistent
with applicable legal and corporate governance standards: (i) regularly attend
and preside at Board meetings, (ii) chair the Annual Meeting, (iii) serve on
such committees of the Board to which he may be appointed by the Board, and (iv)
perform such other duties as are consistent with Chairman’s position as Chairman
of the Board.  The services described in this Section 2(a) are herein referred
to as “Board Services”.  

b.



Advisory Services.  In addition to the Board Services, Chairman shall serve as a
non-employee advisor to the Company. As such an advisor, Chairman shall (i)
advise the Company and its executive team members on growth strategy, including
identifying markets, opportunities and strategic acquisitions, mergers, joint
ventures, divestitures and similar transactions, corporate development, business
development and marketing, (ii) assist in recruitment of key personnel, (iii)
assist and support capital raising, and (iv) provide general management advice
as may be reasonably requested by the Company’s Chief Executive Officer. The
services described in this Section 2(b) are herein referred to as “Advisory
Services” and, together with the Board Services, the “Services”.   Chairman
agrees to devote his best efforts at a level commensurate with market and
professional standards and practice to provide the Advisory Services to the
Company at such times and in such manner (whether in person or telephonically)
as may be reasonably requested by

 



 

the Company and, at all times in compliance with all applicable law and policies
and procedures of the Company and its subsidiaries. 

3.



Compensation. 

a.



Board Compensation.  In consideration for the Board Services during the Term,
Chairman shall be entitled to cash and equity compensation, if any, consistent
with other members of the Board (as may be amended from time to time), subject
to (i)  any adjustments for his services as the Chairman of the Board and/or a
chairperson or member of any committee(s) of the Board and (ii) Section 3(b).

b.



Advisor Compensation.  In consideration for the Advisor Services during the
Term, Chairman shall receive the following:

i.



A non-qualified stock option to purchase 48,000 shares of common stock of the
Company, par value $0.01 (“Common Stock”) pursuant to the Griffin Land &
Nurseries, Inc. 2009 Stock Option Plan, as amended (the “2009 Plan”), on the
second business day following the Commencement Date (the “Initial Advisor
Option”).  The Initial Advisor Option shall vest in three equal installments on
the third, fourth and fifth anniversaries of the Commencement Date, subject to
Chairman’s continued provision of the Advisory Services in accordance with
Section 2(b) through the applicable vesting date, and shall be subject to the
additional terms and conditions of a stock option agreement in the form
determined appropriate by the Board and the 2009 Plan; and

ii.



A non-qualified stock option to purchase 52,000 shares of Common Stock pursuant
to the Griffin Industrial Realty, Inc. 2020 Incentive Award Plan (the “2020
Plan”), on the second business day following the Commencement Date (the
“Supplemental Advisor Option”). The Supplemental Advisor Option shall vest in
three equal installments on the third, fourth and fifth anniversaries of the
Commencement Date, subject to Chairman’s continued provision of the Advisory
Services in accordance with Section 2(b) through the applicable vesting date,
and shall be subject to the additional terms and conditions of a stock option
agreement in the form determined appropriate by the Board and 2020
Plan.  Notwithstanding the foregoing, the Supplemental Advisor Option shall be
contingent on approval of the 2020 Plan by the Company’s stockholders at the
Annual Meeting occurring in 2020 and, to the extent such approval is not
obtained at such Annual Meeting, the Supplemental Advisor Option shall be
immediately cancelled for no consideration; provided that, to the extent the
Supplemental Advisor Option is so cancelled, the Company shall grant Chairman a
non-qualified stock option to purchase 50,000 shares of Common Stock pursuant to
the 2009 Plan on the on the first business day of the first open trading window
under the Company’s insider trading policy occurring in the fiscal year
commencing after the Effective Date (the “Replacement Advisor Option”);
provided,  further, that, to the extent Chairman receives the Replacement
Advisor Option, he will not be entitled to any equity award in respect of his
Board Services under Section 5.6(a)(ii) of the 2009 Plan or otherwise in the
fiscal year in which the Replacement Advisor Option is granted.  

1.



Equity Purchase.  Subject to approval by the Board or a committee thereof,
Chairman shall, on the fourth business day following the Commencement Date,
purchase shares of Common Stock, with a fair market value (based on the
arithmetic mean of the high and low trading prices for a share of

 

 



 

Common Stock on the second business day following the Commencement Date)  on the
date of purchase equal to up to an aggregate of $2,500,000 (rounded down to the
nearest share).

2.



Independent Contractor.  The Parties understand and agree that Chairman is an
independent contractor and not an employee or agent of the Company. Chairman
agrees to furnish all materials necessary to accomplish the Services and assumes
all of the risk for Chairman’s own profit or loss with respect to the Services
provided hereunder. Chairman acknowledges and agrees that the Company shall not
direct or control Chairman with respect to the manner in which the Services are
provided.  Chairman represents that Chairman is not economically dependent upon
the Company in any way with respect to the compensation payable hereunder.
Chairman acknowledges and agrees that Chairman is obligated to report as income
all compensation received by Chairman pursuant to this Agreement, and Chairman
agrees to and acknowledges the obligation to pay all self-employment and other
taxes thereon.  Chairman acknowledges and agrees and it is the intent of the
parties hereto that during the Term Chairman receive no Company-sponsored
benefits from the Company either as a Chairman of the Board or non-employee
advisor.

3.



Confidentiality.

a.



Definition of Confidential Information. “Confidential Information” as used in
this Agreement, shall mean any and all non-public, confidential and/or
proprietary information furnished or disclosed, on or after the date hereof, to
Chairman by the Company or on the Company’s behalf, whether such information is
written, oral or graphic, and whether included in any analyses, compilations,
studies, reports, or other documents or presentations, including but not limited
to, financial plans and records, marketing plans, business strategies and
relationships with third parties, present and proposed products, trade secrets,
information regarding customers and suppliers, strategic planning and systems,
and contractual terms. Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information that (i) is or becomes generally
known or available to the public through no breach hereof by Chairman; (ii) was
lawfully obtained by Chairman other than from the Company; (iii) was
independently developed by or for Chairman, or acquired by Chairman, without any
use of or reference to such Confidential Information; or (iv) was obtained by,
or available to, from a third party which was not bound by any confidentiality
obligation to Company or any of its subsidiaries which would prohibit such third
party from disclosing such information to Chairman.

b.



Confidentiality Obligation. Except to the extent set forth in a written consent
to disclosure of Confidential Information from the Board, Chairman shall
consider the Confidential Information received from the Company confidential and
proprietary, shall take all reasonable actions to protect and maintain the
confidentiality of such Confidential Information, and shall protect such
Confidential Information from disclosure in any form whatsoever.  Such actions
shall include, without limitation, not discussing the Confidential Information
with any present or past stockholder or employee of the Company who is not
subject to an agreement with the Company in the same form as this Agreement
without the prior written consent of the Board; provided,  however, that the
parties agree that, so long as Chairman is a member of the Board, he shall be
entitled to discuss Confidential Information with present employees of the
Company to the extent necessary in the performance of Services.

c.



Return of Confidential Information.  Following receipt of a written request from
the Board, Chairman shall deliver to the Company (or, if requested by the Board,
destroy) any and all

 

 



 

copies of the Confidential Information in Chairman possession, and Chairman
shall certify in writing to its compliance with this Section 6(c). 

d.



Disclosure of Confidential Information.  In the event that Chairman is
compelled, requested or required (orally or in writing) by a regulatory
authority, law, regulation, oral questions, requests for information or
documents, interrogatories, subpoena, court order, deposition, administrative
proceeding, inspection, audit, civil investigative demand, formal or informal
investigation by any government authority or agency or other similar legal
process to disclose any Confidential Information, Chairman shall provide to the
Company in writing prompt notice (if legally permissible and practicable) of any
such request or requirement so that the Company may, at its own cost, intervene
and seek an appropriate protective order or waive certain of Chairman’s
obligations under this Agreement.  Failing the entry of a protective order or
the receipt of a waiver hereunder, if Chairman, on the advice of its counsel, is
required or compelled to disclose Confidential Information, the Parties agree
that Chairman may disclose that portion of Confidential Information that, on the
advice of Chairman’s counsel, Chairman is required or compelled to disclose.  In
any event, Chairman shall reasonably cooperate with the Company to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

e.



Defend Trade Secrets Act Notice of Immunity Rights. Chairman acknowledges that
the Company has provided Chairman with the following notice of immunity rights
in compliance with the requirements of the Defend Trade Secrets Act: (i)
Chairman shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of Confidential Information that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Chairman shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of Confidential
Information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and (iii) if Chairman files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Chairman may disclose the Confidential Information to Chairman’s attorney
and use the Confidential Information in the court proceeding, if Chairman files
any document containing the Confidential Information under seal, and does not
disclose the Confidential Information, except pursuant to court order.

4.



Restrictive Covenants. Chairman agrees to fully comply with the covenants set
forth in this Section 7 (the “Restrictive Covenants”). Chairman further
acknowledges and agrees that the Restrictive Covenants are reasonable and
necessary to protect the Company’s legitimate business interests, including the
Confidential Information and the Company’s goodwill.

a.



Non-Competition. During the period of engagement with the Company, Chairman will
not, without the prior written consent of the Board,  directly or indirectly,
for Chairman’s own benefit or for the benefit of any other individual or entity
(other than the Company)  in any capacity (whether as an employee, consultant,
contractor, partner, officer, director, or otherwise),  (i) operate, conduct,
 engage or participate in or render services to (or prepare (or assist any other
person or entity to prepare) to operate, conduct, or engage or participate
in) any Business; or (ii) own, finance, assist in raising capital for, or invest
in (except as the holder of not more than three percent (3%) of the outstanding
stock of a publicly-held company) any Business, in each case (i) or (ii), in the
Restricted Territory.



 

 



 

b.



Non-Solicitation of Company Customer. During the period of engagement with the
Company and for a period of twelve months immediately following the termination
of such engagement (the “Non-Solicit Period”),  Chairman will not, directly or
indirectly, for his own benefit or for the benefit of any other individual or
entity: (i) solicit business from, or offer to provide products or services that
are similar to any product or service provided or that could be provided by the
Company or that are otherwise competitive with the Business to, any Company
Customer; (ii) cause or encourage any Company Customer to reduce or cease doing
business with the Company, or (iii) otherwise negatively interfere with the
Company’s relationships with any Company Customer.

c.



Non-Solicitation of Employees.  During the Non-Solicit Period, Chairman will
not, directly or indirectly, for Chairman’s own benefit or for the benefit of
any other individual or entity: (i) employ or engage any Company Personnel in
any capacity (whether as an employee, contractor, consultant, or otherwise);
(ii) solicit or attempt to solicit for employment or engagement any Company
Personnel in any capacity; (iii) entice or induce any Company Personnel to leave
his or her or their employment or engagement with the Company; or (iv) otherwise
negatively interfere with the Company’s relationship with any Company Personnel.
Notwithstanding the foregoing, a general solicitation or advertisement for job
opportunities that Chairman may publish without targeting any Company Personnel
shall not be considered a violation of this Section 7(c).

d.



Permitted Activities.  Notwithstanding anything to the contrary in this Section
7 (but subject to compliance with Section 6), Chairman’s continued services to
third parties described on Schedule A hereto at the same level as currently
provided and in the same lines of business and geographic scope as such third
parties currently engage shall not constitute a breach of this Section 7. 

e.



Interpretation. If any restriction set forth in the Restrictive Covenants is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.  

f.



Definitions. As used in the Restrictive Covenants:

i.



“Business”  means any business or part thereof that engages in the acquisition,
development, management, marketing or disposition of industrial/warehouse/flex
real estate, including land suitable for development of industrial/warehouse
property. 

ii.



“Company Customer” means any individual or entity who (A) is, or was at any time
during the one-year period prior to the termination of Chairman’s engagement
with the Company, a supplier, lessee, tenant, property manager, developer,
vendor or other business relation of the Company of with whom Chairman had
material  business contact or about whom Chairman obtained confidential or
proprietary information at any time during his engagement with the Company, or
(B) is a prospective supplier, lessee, tenant, property manager, developer,
vendor or other business relation of the Company with whom Chairman had material
business contact, or about whom Chairman obtained confidential or proprietary
information as part of a solicitation of business on behalf of the Company at
any time during the one-year period prior to termination of his engagement with
the Company.



 

 



 

iii.



“Company Personnel” means any individual or entity who is or was at any time
during the six-month period prior to Chairman’s solicitation or other activity
prohibited by Section 7(c), employed or engaged (whether as an employee,
consultant, independent contractor or in any other capacity) by the Company and
either (A) was a member of senior management of the Company or (B) had material
contact with Chairman during his engagement with the Company.

iv.



“Restricted Territory” means (A) Connecticut, Massachusetts, North Carolina,
Pennsylvania and Florida (and each city, county and locality therein), and (B)
each other city, county, locality, state, territory and country in which the
Company is engaged in or has taken active steps to engage in the Business as of
the termination of Chairman’s engagement with the Company.

5.



No Conflicting Obligation. Chairman represents that Chairman’s performance of
all of the terms of this Agreement and the performing of the Services for the
Company do not and will not breach or conflict with any agreement with a third
party, including an agreement to keep in confidence any proprietary information
of another entity acquired by Chairman in confidence or in trust prior to the
date of this Agreement.  Chairman hereby agrees not to enter into any agreement
that conflicts with this Agreement or inhibits Chairman’s ability to provide
Services hereunder. 

6.



No Improper Use of Materials.  Chairman agrees not to bring to the Company or to
use in the performance of Services for the Company any materials or documents of
a present or former employer of Chairman, or any materials or documents obtained
by Chairman from a third party under an obligation of confidentiality, unless
such materials or documents are generally available to the public or Chairman
has authorization from such third party for the possession and unrestricted use
of such materials.  Chairman understands that Chairman is not to breach any
obligation of confidentiality that Chairman has to present or former employers
or clients, and agrees to fulfill all such obligations during the term of this
Agreement.

7.



Term and Termination. This Agreement, and Chairman’s Services hereunder, shall
commence on the Commencement Date and terminate at the end of the
Term.  Chairman hereby acknowledges and agrees that, unless otherwise determined
by the Board, he hereby resigns from any and all positions at the Company and
its subsidiaries, including as a member of the Board, effective as of the end of
the Term, without any further action by any Party hereto.  Notwithstanding the
foregoing, the obligations set forth in Sections 6 and 7 will survive any
termination or expiration of this Agreement.

8.



Assignment.  The rights and liabilities of the Parties hereto shall bind and
inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided that, as the Company has
specifically contracted for Chairman’s Services, Chairman may not assign or
delegate Chairman’s obligations under this Agreement either in whole or in part
without the prior written consent of the Company.  The Company may assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business to which this Agreement relates,
whether by merger, acquisition or other means, or to any affiliate of the
Company.  Any assignment not in accordance with this Section 11 shall be void. 

9.



Legal and Equitable Remedies.  Because Chairman’s Services are personal and
unique and because Chairman may have access to and become acquainted with the
Confidential Information, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief (without requirement to post a bond or other security)

 

 



 

without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement. 

10.



Governing Law; Severability.  This Agreement will be governed in all respects by
the laws of the State of New York as such laws are applied to agreements between
New York residents entered into and to be performed entirely within New York and
without giving effect to conflict of laws principles.  If any provision of this
Agreement is found by a court of competent jurisdiction to be unenforceable,
that provision shall be severed and the remainder of this Agreement shall
continue in full force and effect. 

11.



Complete Understanding; Modification.  This Agreement, and the other agreements
mentioned herein, constitute the final, exclusive and complete understanding and
agreement of the Parties hereto and supersedes all prior understandings and
agreements. Any waiver, modification or amendment of any provision of this
Agreement shall be effective only if in writing and signed by the Parties
hereto.  The Parties agree that no failure or delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof.

12.



Counterparts.  This Agreement may be executed in one or more counterparts each
of which will be deemed an original, but all of which together shall constitute
one and the same instrument. 

[Signature Page Follows]



 

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

COMPANY

 

 

/s/Michael Gamzon

By: Michael Gamzon

 

Its: President and CEO





 



 

 

CHAIRMAN

 

 

/s/Gordon DuGan

 

Gordon DuGan

 





 



 

SCHEDULE A

·



Co-Founder and Executive Chairman of  Blackbrook Capital

·



Executive Chairman of GreenAcreage Real Estate Corp.

 

